Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election without traverse of species A2) cyclic branched siloxanes of the D/T type and species B2) fluorosulfonic acid HSO3F in the response to restriction requirement filed July 30, 2021 is acknowledged. Claims 1, 6, 8, 12, 16 and 18-19 are amended. Claims 6, 10-13 and 20 are withdrawn. 

Since the elected species are free of prior art, a search extended to the rest of species has been performed. Now, Claims 1-20 are pending.

Claim Objections
Claims 5-6, 12 and 19 are objected to because of the following informalities: 
In Claim 5 (page 3, line 3), Applicant is advised to replace “D4 and/or Ds” with -- D4 and/or D5 --. 
In Claim 6 (line 5), Applicant is advised to replace “siloxane cycles” with -- cyclic siloxanes --.
In Claim 12 (line 3 to last line), the clause “wherein the starting material for use thereof …. for production of building material compositions” appears to miss a verb.
 --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, Claim 1 recites the broad recitation “cyclic siloxanes” (line 3) and the claim also recites “in particular comprising D4 and/or D5” (line 3) which is the narrower statement of the range/limitation. Claims 8 (line 3), Claim 12 (lines 5, 8, 10 and 11) and 18 (line 3) have similar issue. The phrase “such as” in Claim 6 (line 5) has similar issue, too.
In Claim 8 (line 2), it is not clear what the “amounts of 0.1 to 1.0 per cent by mass” refers to. Should “is employed” be -- the acid, as catalyst, is employed -- as indicated at [0024] of Applicant’s application publication?
In Claim 18 (line 2), it is not clear what the “amounts of 0.1 to 0.3 per cent by mass” refers to. Should “is employed” be -- the acid, as catalyst, is employed -- as indicated at [0024] of Applicant’s application publication?

Double Patenting Rejections
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-2, 9, 13, 15 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 13 and 16 of U.S. Patent No. 11 021 575. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The claimed process for producing trifluoromethanesulfonic acid-acidified, end-equilibrated, acetoxy-bearing siloxanes derived from cyclic siloxanes comprising D4 and/or D5 in the foregoing patent is fully encompassed by the presently claimed process for producing acidic, end-equilibrated, acetoxybearing siloxanes derived from cyclic siloxanes comprising D4 and/or D5.

8.	Claims 1-5, 7-9, 13 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-9 and 11-12 of U.S. Patent No. 11 066 429. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The claimed process for producing trifluoromethanesulfonic acid-acidified, end-equilibrated, acetoxy-bearing siloxanes in the foregoing patent is fully encompassed by the presently claimed process for producing acidic, end-equilibrated, acetoxybearing siloxanes derived from cyclic siloxanes.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1, 12 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lewis (US 4 066 680).
	For Claim 1, Lewis discloses a process for producing an acidic, end-equilibrated acetoxybearing siloxanes, which comprises reacting a cyclic siloxane (e.g., D4, etc.) with an acid anhydride in the presence of acetic acid and an acid clay. (col. 1, lines 42-52 and col. 2, lines 18-41 and Examples) For Claim 12, the application of the presently claimed starting material is merely an intended use, and does not carry any weight of patentability. Alternatively, since the acetoxybearing siloxanes read on that as presently claimed, they are capable of being used in the presently claimed applications. For Claim 14, the cyclic branched siloxanes are optional.
	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over Lewis.
	Lewis discloses a process for producing an acidic, end-equilibrated acetoxybearing siloxanes, supra, which is incorporated herein by reference. 
For Claim 8, Lewis further teaches the use of the acid clay in an amount of from 0.5 to 2 wt% based on the total reaction mixture, which overlaps with the presently claimed range. (col. 2, lines 42-48) Thus, a prima facie case of obviousness exists. Especially, the amount of the acid clay exemplified as 1.4 wt% in Example 3 would render the foregoing obviousness even more compelling. For Claim 9, Lewis is silent on the presently claimed reaction temperature and duration. However, the reaction temperature and duration would affect the reaction rate and extent of reaction, respectively. In other words, they are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to conduct the reaction at whatever temperature and duration through routine experimentation in order to achieve desired reaction rate and extent of reaction. Especially, Applicant does not show the criticality of such a reaction temperature and/or duration.

14.	Claims 2-7, 10-11, 13 and 15-20 would be allowable if rewritten to the overcome the claim objection(s), the rejection(s) under 35 U.S.C. 112(b) and/or the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 7, 2021
		    /KUO LIANG PENG/                         Primary Examiner, Art Unit 1765